20-1065
     Singh v. Garland
                                                                                   BIA
                                                                              Wilson, IJ
                                                                           A205 422 484

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 17th day of June, two thousand twenty-two.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            RAYMOND J. LOHIER, JR.,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13   GURJOT SINGH,
14            Petitioner,
15
16                      v.                                       20-1065
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Deepak Ahluwalia, Esq., Singh
24                                      Ahluwalia Immigration Law Firm,
25                                      Fresno, CA.
26
27   FOR RESPONDENT:                    Jeffrey Bossert Clark, Acting
28                                      Assistant Attorney General; Paul
 1                                Fiorino, Senior Litigation
 2                                Counsel; Kevin J. Conway, Trial
 3                                Attorney, Office of Immigration
 4                                Litigation, United States
 5                                Department of Justice, Washington,
 6                                DC.
 7
 8       UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12       Petitioner Gurjot Singh, a native and citizen of India,

13   seeks review of a February 24, 2020 decision of the BIA

14   affirming an April 30, 2018 decision of an Immigration Judge

15   (“IJ”) denying Singh’s application for asylum, withholding of

16   removal, and relief under the Convention Against Torture

17   (“CAT”).     In re Gurjot Singh, No. A205 422 484 (B.I.A. Feb.

18   24, 2020), aff’g No. A205 422 484 (Immig. Ct. N.Y. City Apr.

19   30, 2018).      We assume the parties’ familiarity with the

20   underlying facts and procedural history.

21       Under     the   circumstances,   we   have   reviewed   the   IJ’s

22   decision as modified by the BIA — that is, except for the

23   IJ’s findings that the BIA did not reach.         See Xue Hong Yang

24   v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

25   The applicable standards of review are well established.          See

26   8 U.S.C. § 1252(b)(4)(B) (“[T]he administrative findings of

                                      2
 1   fact are conclusive unless any reasonable adjudicator would

 2   be compelled to conclude to the contrary[.]”).       “[W]e review

 3   the agency’s decision for substantial evidence and must defer

 4   to the factfinder’s findings based on such relevant evidence

 5   as a reasonable mind might accept as adequate to support a

 6   conclusion.” Singh v. Garland, 11 F.4th 106, 113 (2d Cir.

 7   2021) (internal quotation marks omitted).

 8         Although the IJ’s credibility determination should have

 9   been more explicit, contrary to Singh’s contention, the BIA

10   did not err in concluding that the IJ explicitly found Singh

11   not credible.     The IJ identified record inconsistencies and

12   omissions and concluded that those issues and the lack of

13   corroboration undermined his credibility regarding material

14   parts of his claim.

15         “Considering the totality of the circumstances, and all

16   relevant factors, a trier of fact may base a credibility

17   determination on the demeanor, candor, or responsiveness of

18   the   applicant   . . .,   the   inherent   plausibility   of   the

19   applicant’s   . . .   account,   the   consistency   between    the

20   applicant’s . . . written and oral statements . . ., the

21   internal consistency of each such statement, the consistency

22   of such statements with other evidence of record . . ., and


                                      3
 1   any inaccuracies or falsehoods in such statements, without

 2   regard to whether an inconsistency, inaccuracy, or falsehood

 3   goes to the heart of the applicant’s claim, or any other

 4   relevant factor.”   8 U.S.C. § 1158(b)(1)(B)(iii).   “We defer

 5   . . . to an IJ’s credibility determination unless, from the

 6   totality of the circumstances, it is plain that no reasonable

 7   fact-finder could make such an adverse credibility ruling.”

 8   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008);

 9   accord Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d Cir.

10   2018).

11       Substantial evidence supports the agency’s determination

12   that Singh was not credible as to his claim that he suffered

13   past persecution and fears future persecution and torture on

14   account of his work for the Akali Dal Amritsar Party (“Mann

15   Party”) and his father’s membership in that party.         The

16   agency reasonably relied on inconsistencies between Singh’s

17   testimony that he was a party worker but not a party member

18   and a letter from the District President of the Mann Party

19   stating that Singh became a member in 2012.     See 8 U.S.C.

20   § 1158(b)(1)(B)(iii).      Singh’s   explanations    for   this

21   inconsistency only created further inconsistencies, as Singh

22   undermined his own evidence by stating that there are no


                                   4
 1   district presidents in the party and that he had not obtained

 2   or submitted a letter from the party.                   See id.; see also

 3   Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

 4   petitioner must do more than offer a plausible explanation

 5   for his inconsistent statements to secure relief; he must

 6   demonstrate that a reasonable fact-finder would be compelled

 7   to    credit     his    testimony.”         (internal      quotation    marks

 8   omitted)).

 9         In making its adverse credibility determination, the

10   agency    also   reasonably     relied       on    omissions   of   material

11   information from Singh’s father’s affidavits.                Singh asserted

12   that, after he left India, his father was beaten several times

13   and had informed Singh that Congress Party members and police

14   continue       to      look     for       Singh.            See      8 U.S.C.

15   § 1158(b)(1)(B)(iii); see also Hong Fei Gao, 891 F.3d at 78–

16   79.    Although “omissions are less probative of credibility

17   than inconsistencies created by direct contradictions in

18   evidence and testimony,” the agency may rely on the omission

19   of facts that “the witness would reasonably have been expected

20   to    disclose.”       Hong   Fei    Gao,    891    F.3d   78–79    (internal

21   quotation marks omitted).           Because Singh’s father stated that

22   Singh’s life remains in danger in India, the agency reasonably


                                           5
 1   expected that he would have included threats against Singh

 2   and   continued     violence   against   himself.     See    id.      The

 3   Government asked Singh why his father’s affidavit failed to

 4   mention the continued threats and beatings, but Singh just

 5   repeated that his father was beaten rather than provide an

 6   explanation.      See Majidi, 430 F.3d at 80.

 7         The agency reasonably relied further on his failure to

 8   rehabilitate his testimony or independently establish his

9    eligibility with reliable corroborating evidence.                  See 8

10   U.S.C.   § 1158(b)(1)(B)(ii)       (“Where   the    trier     of     fact

11   determines that the applicant should provide evidence that

12   corroborates otherwise credible testimony, such evidence must

13   be provided unless the applicant does not have the evidence

14   and cannot reasonably obtain the evidence.”); Zou v. Garland,

15   No. 19-2003, 2021 WL 4097775, at *1 (2d Cir. Sept. 9, 2021)

16   (“Even absent an adverse credibility determination, a lack of

17   corroboration may be an independent basis for the denial of

18   relief if the agency identifies reasonably available evidence

19   that should have been presented.”).        Singh does not challenge

20   that finding.

21         Given   the    inconsistencies,    omissions,    and    lack    of

22   corroboration, the agency’s adverse credibility determination


                                        6
 1   is   supported     by   substantial      evidence.    See   8 U.S.C.

 2   § 1158(b)(1)(B)(iii); see also Likai Gao v. Barr, 968 F.3d

 3   137, 145 n.8 (2d Cir. 2020) (“[E]ven a single inconsistency

 4   might preclude an alien from showing that an IJ was compelled

 5   to   find   him   credible.   Multiple    inconsistencies   would   so

 6   preclude even more forcefully.”).           That determination was

 7   dispositive of asylum, withholding of removal, and CAT relief

 8   because all three claims were based on the same factual

 9   predicate.     See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d

10   Cir. 2006).

11        For the foregoing reasons, the petition for review is

12   DENIED.     All pending motions and applications are DENIED and

13   stays VACATED.

14                                   FOR THE COURT:
15                                   Catherine O’Hagan Wolfe,
16                                   Clerk of Court




                                       7